Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments filed 02 August 2022 have been fully considered but they are not persuasive. 
In the Remarks on pp. 7-8, Applicants’ state, “Applicants respectfully disagree. As discussed above in traversing the rejection of claim 1, the current path of Gu crosses the variable resistance layer of layers (310/311/312). In contrast, the current path in the variable resistance layer 24 of Ogiwara is parallel to the variable resistance layer not crossing the layer.
In addition, Ogiwara never teaches or suggests that the variable resistance layer 24 includes plurality of layers with different valence, or a plurality of layers with different valence can lower the set voltage the variable resistance memory device.
Gu never teach or suggest that <current path may be changed as parallel to the variable resistance layer (perpendicular to a stacking directions of plurality of layers). There is no motivation to combine the structures of Gu and Ogiwara as to have a claimed structure to have lower set voltage.”
The Examiner respectfully disagrees with these assertions. First, all the recited layers and elements of claim 11 are met by the prior art. Secondly, the current path is NOT claimed, and therefore its consideration is immaterial to patentability.
Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara, and further in view of Gu.

Re Claim 11, Ogiwara discloses in Fig. 4, a variable resistance memory device comprising:
a support layer (25) including an insulating material;
a variable resistance layer (24) on the support layer;
a channel layer (23) on the variable resistance layer;
a gate insulating layer (22) on the channel layer; and
a plurality of gate electrodes (21) on the gate insulating layer, the plurality of gate electrodes being separated from one another.

Ogiwara fails to disclose:
the variable resistance layer including a first layer and a second layer;


the second layer on the first layer, the first layer including a first material, the second layer including a second material having a valence different from a valence of the first material.

However, Gu discloses in Fig. 4:
the variable resistance layer including a first layer (310) and a second layer (311);
the second layer on the first layer, the first layer including a first material (Al2O3), the second layer including a second material (NiO) having a valence different from a valence of the first material.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claims 12 and 13. Ogiwara as modified by Gu fails to specifically disclose:
wherein a difference between the valence of the first material and the valence of the second material is 1 or greater; and
wherein a difference between a density of the first material and a density of the second material is 1 g/cm or greater.

However, Gu discloses Al2O3 and NiO as first and second materials; and therefore they would exhibit similar properties and characteristics as the recited claims.



Re Claim 14. Ogiwara as modified by Gu discloses, wherein
the variable resistance layer further includes a third layer (312) on the second layer, and
the third layer includes a third material having a valence that is different from the valence of the second material.

Re Claim 15. Ogiwara as modified by Gu discloses, wherein the first layer and the third layer include a same material.

Re Claims 16 and 18. Ogiwara as modified by Gu fails to disclose, wherein the variable resistance layer further includes a fourth layer on the third layer, and the fourth layer includes a fourth material having a valence that is different from the valence of the third material; and
wherein the second material is same as the fourth material.

	However, Gu discloses Al2O3 and NiO as first and second materials; and naturally they would exhibit similar properties and characteristics as the recited claims. In addition, having a fourth layer that is same as the second layer would be a mere duplication of parts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re Claim 17. Gu discloses, wherein the first material is same as the third material.

Re Claim 19. Gu discloses, wherein each of the first layer and the second layer have a thickness of 10 nm or less.

Re Claim 20. Gu discloses, wherein each of the first material and the second material includes oxide materials having a band gap energy of 2 eV or greater.

Re Claim 21. Gu discloses, wherein each of the first material and the second material independently include one of Rb2O, TiO2, BaO, ZrO2, CaO, HfO2, SrO, Sc2O3, MgO, Li2O, Al2O3, SiO2, BeO, Nb2O5, NiO, Ta2O5, WO3, V2O5, La2O3, Gd2O3, CuO, MoO3, Cr2O3, and MnO2.

Re Claim 22. Gu discloses in Fig. 4, a variable resistance memory device comprising: 
a variable resistance layer including a plurality of layers (310, 311, 312) sequentially on each other, the plurality of layers including a first layer and a second layer in contact with each other and having materials with different valences from each other, an interface between the first layer and the second layer including a plurality of oxygen vacancies; a first conductive element connected (210) to a first region of the variable resistance layer; and a second conductive element (401) connected to a second region of the variable resistance layer, the second conductive element being spaced apart from the first conductive element.


Allowable Subject Matter
Claims 1-3 and 5-10 allowed.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816